Citation Nr: 0203724	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  97-23 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that a temporary stay is presently in effect 
for adjudication of DIC claims based on 38 U.S.C.A. § 1318.  
See National Organization of Veterans' Advocates (NOVA) v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  The Board has also issued a temporary stay on 
adjudication of such issues.  See Chairman's Memorandum 01-
10-17 (Aug. 23, 2001).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially finds that remand is more appropriate 
than internal development in this case because, for reasons 
that will be set forth in detail below, it appears that the 
RO contains evidence concerning the appellant's current 
marital status, that would make it more appropriately suited 
to address the issue in the first instance.  See 67 Fed. Reg. 
3,009 (January 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.9) (the Board has the discretion to remand 
rather than perform development internally; see Chairman's 
Memorandum 01-02-01 (2002).  

In April 2001 the Board received an e-mail correspondence 
from the RO to the appellant's representative indicating that 
the appellant had remarried.  If this is indeed the case, 
then her basic eligibility for DIC benefits, including the 
cause of death and section 1318 claims, would be brought into 
question.  This is because DIC benefits require that the 
claimant/spouse meet VA's definition of surviving spouse.  

DIC is a payment made by VA to a surviving spouse, child or 
parent due to a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. §§ 101(14), 1310, 1318(c); 
38 C.F.R. § 3.5(a)(1) (2001).  

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. §  3.1(j) (2001) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in 38 C.F.R. §  3.55 (2001), has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50 (2001) 
(emphasis added).

There is no documentation in association with the above-noted 
e-mail relating to the appellant's current marital status.  
On remand, the RO must obtain and associate with the claims 
folder evidence concerning the appellant's current marital 
status, including any evidence it has that lead to the April 
2002 e-mail noting that she is remarried.  If it is 
determined that she has remarried, a determination must be 
made as to her basic eligibility for DIC benefits.  The 
predicate issue to be decided by the Board is the appellant's 
eligibility to receive VA benefits as the spouse of a 
deceased veteran.  See Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994).  

In association with the above, the RO should also issue a 
Statement of the Case (SOC) to the appellant pertaining to 
the claim for DIC pursuant to section 1318.  The RO denied 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318 in December 
2001.  In March 2002 the appellant's representative submitted 
an informal brief in which the issue of section 1318 
entitlement was listed as on appeal.  The Board construes 
this to be a timely notice of disagreement (NOD) with the 
December 2001 determination.  38 C.F.R. § 20.201 (2001); 
however, there is no indication that the appellant was ever 
provided with a Statement of the Case (SOC) pertaining to the 
claim for DIC benefits under section 1318.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  




Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant should be notified that 
she may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO should also attempt to verify, 
through available official channels, 
whether the appellant is the "surviving 
spouse" of the veteran for VA purposes.  
The RO should obtain and associate with 
the claims folder any information 
pertaining to the appellant's current 
marital status.  

In particular, the RO should determine 
whether the appellant has remarried, and 
whether she continues to be remarried.  
See 38 C.F.R. §§ 3.50(b)(2), 3.55.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  The RO should also issue a 
Statement of the Case with respect to the 
issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  




In doing so, the RO should first 
determine whether the appellant meets the 
basic eligibility requirements for DIC 
benefits, and in particular, whether she 
is the veteran's surviving spouse for VA 
purposes.  It should specifically discuss 
her current marital status, and its 
impact, if any, on her basic eligibility 
for DIC benefits.  38 C.F.R. §§ 3.50, 
3.55.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


